Exhibit 99.1 TRACON Pharmaceuticals Announces Top-line Results from NCI-Sponsored Phase 2 Trial of TRC105 in Recurrent Glioblastoma Combination of TRC105 and Avastin did not improve the median progression free survival versus single agent Avastin in recurrent glioblastoma patients Combination was associated with a non-significant increase in overall survival San Diego, CA – February 9, 2017 – TRACON Pharmaceuticals (NASDAQ:TCON), a clinical stage biopharmaceutical company focused on the development and commercialization of novel targeted therapeutics for cancer, wet age-related macular degeneration and fibrotic diseases, today reported top-line results from a randomized Phase 2 clinical trial of TRC105 in recurrent glioblastoma (GBM) funded and conducted by the Clinical Therapy Evaluation Program (CTEP) of the National Cancer Institute (NCI).
